Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 14, 2016

The Court of Appeals hereby passes the following order:

A17A0229. ROBERT L. TWIGGS v. THE STATE.

      Following a jury trial, Robert L. Twiggs was found guilty of aggravated child
molestation, aggravated sexual battery, child molestation, rape, statutory rape, and
incest. He was sentenced to life imprisonment as to the aggravated child molestation,
aggravated sexual battery, and rape counts, 20 years as to the child molestation and
statutory rape counts, and 30 years as to the incest count. He was ordered to serve 25
years in prison and the remainder of his sentence on probation. The judgment
indicated that he was sentenced pursuant to OCGA § 17-10-7 and OCGA § 17-10-6.1.
We affirmed the denial of his motion for new trial on appeal. Twiggs v. State, 315
Ga. App. 191 (726 SE2d 680) (2012).
      Subsequently, Twiggs filed a motion to vacate void sentence, claiming that
(1) he was improperly sentenced under OCGA § 17-10-7 because he did not have any
prior felony convictions, and (2) he was improperly sentenced under OCGA § 17-10-
6.1 (b) (2) because his victim was over 14 years old at the time of the offense, and
therefore his mandatory minimum sentence should have been 10 years, not 25 years.
The trial court denied the motion, but amended the judgment to reflect that Twiggs
was not sentenced pursuant to OCGA § 17-10-7. Twiggs has filed a direct appeal of
the denial of his motion. We lack jurisdiction.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence, but only if the defendant raises a colorable claim that the sentence is,
in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence that falls within
the statutory range of punishment is not void. Spargo v. State, 332 Ga. App. 410, 411
(773 SE2d 35) (2015). Under OCGA § 17-10-6.1 (b) (1), a defendant convicted of
kidnapping involving a victim who is 14 years of age or older faces a mandatory
minimum term of imprisonment of 10 years. Under OCGA § 17-10-6.1 (b) (2), a
defendant convicted of kidnapping involving a victim who is less than 14 years of age
faces a mandatory minimum term of imprisonment of 25 years. Under OCGA § 17-
10-6.1 (b) (2), a defendant convicted of rape, aggravated child molestation, or
aggravated sexual battery faces a mandatory minimum term of imprisonment of 25
years, regardless of the victim’s age.
      Twiggs has not raised a colorable claim that his sentence is void. First, he was
not convicted of kidnapping, and the age of his victim has no impact on the
mandatory minimum sentence for his offenses of rape, aggravated child molestation,
and aggravated sexual battery. Second, his sentence does not exceed the statutory
range of punishment for any of his offenses. See OCGA §§ 16-6-1 (b), 16-6-3 (b),
16-6-4 (b) (1), (d) (1), 16-6-22 (b), 16-6-22.2 (c), 17-10-6.1 (b) (2); see also Spargo,
supra at 411. Accordingly, Twiggs’s appeal is hereby DISMISSED for lack of
jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              09/14/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.